              Case 19-21297-tnw                            Doc 2         Filed 10/18/19 Entered 10/18/19 18:05:36                   Desc Main
                                                                         Document      Page 1 of 7
 Fill in this information to identify your case:
 Debtor 1               Brian Lewis Norris
                              First Name            Middle Name                Last Name
 Debtor 2            Jessica Lynn Norris
 (Spouse, if filing) First Name       Middle Name                              Last Name
 United States Bankruptcy Court for the                                  EASTERN DISTRICT OF                           Check if this is an amended plan, and
                                                                     KENTUCKY-COVINGTON DIVISION                       list below the sections of the plan that
                                                                                                                       have been changed.
 Case number:
 (If known)




Local Form 3015-1(a)
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the
                           provision will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

               $307.77 per Month for 20 months
               $598.77 per Month for 1 months
               $1023.89 per Month for 17 months
               $1358.89 per Month for 8 months
               $1397.09 per Month for 14 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner:

              Check all that apply:




APPENDIX D                                                                         Chapter 13 Plan                                              Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 19-21297-tnw                            Doc 2     Filed 10/18/19 Entered 10/18/19 18:05:36                       Desc Main
                                                                     Document      Page 2 of 7
 Debtor                Brian Lewis Norris                                                        Case number
                       Jessica Lynn Norris

                          Debtor(s) will make payments pursuant to a payroll deduction order.
                          Debtor(s) will make payments directly to the trustee.
                          Other (specify method of payment):
                          Wife's payroll

2.3 Income tax refunds.
         Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:
                          Debtors had a large tax refund previously, but were audited may owe instead of a tax refund. Debtors will
                          supply their taxes each year and if they get a tax refund will send to the Chapter 13 Trustee.

2.4 Additional payments.
         Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.



2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $54,590.68.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

                       Check one.
                        None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                        The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                       Amount of claim        Interest rate*     Monthly plan      Estimated total
                                                                                                                payment           payments by trustee
 Huntington Natl                     2018 Chevrolet Spark
 Bk                                  6,805 miles                      $10,151.00                   7.25%              $618.17                       $11,745.25
                                                                                                                Disbursed by:
                                                                                                                   Trustee
                                                                                                                   Debtor(s)


                                                                               Chapter 13 Plan                                                 Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
              Case 19-21297-tnw                            Doc 2     Filed 10/18/19 Entered 10/18/19 18:05:36                         Desc Main
                                                                     Document      Page 3 of 7
 Debtor                Brian Lewis Norris                                                         Case number
                       Jessica Lynn Norris

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.

3.4          Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

                           Check one.
                          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
                          The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                          that upon confirmation of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay
                          under § 1301 be terminated in all respects. Any allowed unsecured claim resulting from the disposition of the collateral will be
                          treated in Part 5 below.

 Name of Creditor                                                                Collateral
 Bank Of The West                                                                2017 Suntracker Pontoon & 17 Trailer
 General Electric CU                                                             2016 Kia Rio 32,368 miles
 Santander Consumer USA                                                          2012 GMC Sierra 87,401 miles

Insert additional claims as needed.


3.6          All Other Secured Claims.
             An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that will be paid through the
             plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be paid to the extent of the
             value of the collateral set forth in the Creditor’s proof of claim or the amount of the allowed claim, whichever is less, with interest at the
             WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plus 2 percentage points, or
             if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirmed. Allowed
             administrative expenses shall be paid in full prior to distribution to this class of secured claims.

 Part 4:      Treatment of Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 8.00% of plan payments; and
             during the plan term, they are estimated to total $4,367.23.

4.3          Attorney's fees.

             1.            Counsel for the debtor requests compensation as follows:
                           a. Pursuant to KYEB LBR 2016-2(a) an attorney’s fee for Debtor’s counsel shall be allowed in the amount of $3,500.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $0.00 prior to the filing of the petition, leaving a balance of $3,500.00 to be
                           paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) and this must match the Rule
                           2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees or expenses will be requested
                           by separate application.

             OR

                           b.     An attorney’s fee for Debtor’s counsel will be requested by separate application and shall be paid as allowed by the Court.

             2.            Until the allowed attorney’s fee is paid in full, creditors holding secured claims (including arrearage claims) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

                                                                              Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
              Case 19-21297-tnw                            Doc 2     Filed 10/18/19 Entered 10/18/19 18:05:36                         Desc Main
                                                                     Document      Page 4 of 7
 Debtor                Brian Lewis Norris                                                               Case number
                       Jessica Lynn Norris


             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $6,200.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $
                    % of the total amount of these claims, an estimated payment of $
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
                          Assumed items. Current installment payments will be disbursed either by the trustee or directly by the debtor(s), as specified
                          below, subject to any contrary court order or rule. Arrearage payments will be disbursed by the trustee. The final column
                          includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor              Description of leased                 Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                 payment                           paid                        of arrearage      total
                               contract                                                                                            (Refer to         payments to
                                                                                                                                   other plan        trustee
                                                                                                                                   section if
                                                                                                                                   applicable)
                               2019 Chevrolet
                               Equinox - Assume
                               Lease
 AmeriCredit/G                 Monthly Payment
 M Financial                   $334.00 - Ends 12/2022                                    $335.00                         $0.00                                 $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)



                                                                                     Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-21297-tnw                            Doc 2     Filed 10/18/19 Entered 10/18/19 18:05:36                         Desc Main
                                                                     Document      Page 5 of 7
 Debtor                Brian Lewis Norris                                                               Case number
                       Jessica Lynn Norris

 Name of Creditor              Description of leased                 Current installment               Amount of arrearage to be   Treatment         Estimated
                               property or executory                 payment                           paid                        of arrearage      total
                               contract                                                                                            (Refer to         payments to
                                                                                                                                   other plan        trustee
                                                                                                                                   section if
                                                                                                                                   applicable)
                               2018 Chevrolet
                               Silverado - Assume
                               Lease
 AmeriCredit/G                 Monthly Payment
 M Financial                   $425.12 - Ends 7/2021                                     $425.12                         $0.00                                 $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

Insert additional contracts or leases as needed.

 Part 7:      Vesting of Property of the Estate

7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled will vest in the
           debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Local Form 3015-1(a) or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
 creditor with a secured claim listed in the plan must have an allowed claim in order to be paid under the plan.
 2. To have an allowed claim, a secured creditor must file a proof of claim in accordance with Bankruptcy Rule 3002, except
 as is setout in section 4 below.
 3. If the plan lists a claim as a secured claim and the creditor files a proof of claim under Bankruptcy Rule 3002 as
 unsecured, the claim will be treated as unsecured, the filing of such a claim will be treated as a waiver of the security
 interest by the creditor.
 4. If a creditor with a listed secured claim fails to file a proof of claim before the deadline under Bankruptcy Rule 3002(c), the
 debtor(s) may file a proof of claim on behalf of the creditor pursuant to Bankruptcy Rule 3004, subject to the following:
 a. If the debtor(s) choose to file a proof of claim on behalf of a creditor, the debtor(s) and counsel shall use their best efforts
 to file such claim(s) before the deadline under Bankruptcy Rule 3004.
 b. A proof of claim filed by the debtor(s) under Bankruptcy Rule 3004 will nevertheless be timely as to any secured portion of
 the claim if it is filed no later than 14 days after the trustee files a Notice of Allowance of Claims.
 c. Unless otherwise ordered by the court, the amounts listed for secured claims in the plan control over the amounts listed
 in any proof of claim filed by the debtor(s) under Bankruptcy Rule 3004.
 5. Confirmation of the plan does not constitute allowance of claims. The trustee and the debtor(s) retain their rights to
 object to the allowance of any claim.

 If any secured creditor fails to file a proof of claim, debtor(s) will file a proof of claim for said creditor. In the event a proof of
 claim filed by debtor(s) for a secured creditor is filed lower than the amount owed, the creditor will be deemed paid in full at
 the completion of the chapter 13 plan and entry of the order of discharge. Said creditor will issue a lien release on the
 secured property. The exception to this special provision would be any secured debt that cannot be completed within the
 60 months that is being paid outside of the plan.




                                                                                     Chapter 13 Plan                                              Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
              Case 19-21297-tnw                            Doc 2     Filed 10/18/19 Entered 10/18/19 18:05:36             Desc Main
                                                                     Document      Page 6 of 7
 Debtor                Brian Lewis Norris                                                           Case number
                       Jessica Lynn Norris

 In the event that relief from stay is granted to any creditor addressed in Section II, or in the event that the Debtor/Debtors
 surrender the collateral to the creditor after confirmation, any resulting deficiency, after liquidation of the collateral, shall be
 classified and paid only as a general unsecured claim, but only up to the amount of said deficiency. Any amount unpaid on
 said deficiency claim shall be discharged upon completion of the Plan. This special provision is intended to cover any and
 all secured claims, whether payment on the claims are to be made through the Plan by the Trustee or to be made directly by
 the Debtor.


 If any Lienholder fails to act within 30 days of discharge, the Debtor is authorized to present this Plan and the Order of
 Discharge to the applicable recording office and the designated recording officer shall note the release in the applicable lien
 records.

 Debtor's student loans will be paid by the chapter 13 trustee in accordance with the student loan proof of claims filed during
 the chapter 13 plan along with other general unsecured creditors.

 The obligation to Freedom Road Financial for the 2016 Victory motorcyle will be paid OSTP (outside by a third party).


 Part 9:      Signature(s):

9.1      Signatures of Debtor(s) and Debtor(s)’ Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Brian Lewis Norris                                              X              /s/ Jessica Lynn Norris
     Brian Lewis Norris                                                               Jessica Lynn Norris
     Signature of Debtor 1                                                            Signature of Debtor 2

       Executed on            October 18, 2019                                        Executed on      October 18, 2019

 X     /s/ W. Ron Adams                                                        Date     October 18, 2019
       W. Ron Adams 82078
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than any nonstandard
provisions included in Part 8.




                                                                             Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
               Case 19-21297-tnw                              Doc 2             Filed 10/18/19 Entered 10/18/19 18:05:36                                          Desc Main
                                                                                Document      Page 7 of 7
 Debtor                 Brian Lewis Norris                                                                                       Case number
                        Jessica Lynn Norris

Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.     Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):                                                                                                     $0.00

 b.     Modified secured claims (Part 3, Section 3.2 total):                                                                                                                             $0.00

 c.     Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):                                                                                                $11,745.25

 d.     Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                           $0.00
 e.     Fees and priority claims (Part 4 total):                                                                                                                                 $14,067.23
 f.     Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                               $28,778.20

 g.     Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                                    $0.00

 h.     Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                                                               $0.00

 i.     Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                                                         $0.00
 j.     Nonstandard payments (Part 8, total)                                                                                                              +                              $0.00


 Total of lines a through j....................................................................................................................................                  $54,590.68




                                                                                                     Chapter 13 Plan                                                        Page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
